DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/25/2020 has been considered by the examiner.  
Status of Claims
Acknowledgement is made to applicant's amendment of claims 4-9. Claims 10-20 are new additions. Claims 1-20 are pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao (US 2013/0340910 A1 – of record). 
Regarding claim 1, Miao discloses a plurality of steel strands useful as a bead wire, see [0009]. The steel strands are configured to have a core and sheath arrangement where: a core part is made of not less than two core strands twisted together and a sheath part is made of not less than three sheath strands twisted together around the core part, where the sheath strands 11s includes an embossed strands 14 in a spirally or wavy shape before twisting – (corresponds to the claimed two or three twisted core filaments and outer sheath wound helically wound around the core along it longitudinal extent); the diameter of the core strands is the same as the diameter of the sheath strands – (corresponds to the claimed core filaments have same filament diameters as the outer sheath filaments); the core strands and/or sheath strands include an embossed strand that is embossed in a wave shape before twisting – (corresponds to the claimed two or more filaments selected from among the core filaments and the outer sheath filaments, are crimped filaments each including bent sections and non-bent sections that are repeatedly disposed along the longitudinal direction); and the twisting direction and the twisting pitch Pc of the core strands are the same as a twisting direction and twisting pitch Ps of the sheath strands – (corresponds to the claimed length of lay for the core is same as length of lay for the outer sheath), see [0010], [0038].
The steel strands are further configured to have a twisting pitch of 26 mm – (corresponds to the claimed length of lay); and strand diameter of 0.37 mm – (corresponds to the claimed filament diameter, where the twisting pitch/strand diameter = 70 which meets the claimed range of between 50 and 75. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art with sufficient specificity’ the prior art range anticipates the claimed range”, see MPEP § 2131.03(II).
Regarding claims 2-3, Miao teaches a dimension K of embossing of the outer sheath strands – (construed as a less than full measure of amplitude of the outer sheath crimped filaments) is in a range of from 0.02 to 0.25 mm, and strand diameter range of 0.175 to 0.45 mm, see [0040]-[0041]. 
[AltContent: textbox (h)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As depicted above, the dimension K, represents a less than full measure of the amplitude of the wave shaped strand. And it is readily seen that, when extrapolating the 
Regarding claim 4, Miao teaches as depicted in FIG. 3 the use of 7 outer sheath strands where at least 4 of the strands are wave-like -  (construed as crimped); thus a percentage of the crimped filaments 4 relative to the outer sheath filaments 7 is 57% which meets the claimed range of between 25% and 100%. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art with sufficient specificity’ the prior art range anticipates the claimed range”, see MPEP § 2131.03(II).
Regarding claims 5-9, Miao teaches as depicted in FIG. 3 the use of only two core strands and 7 outer sheath strands; and further discloses the core/sheath arrangement is configured to not less than two core strands twisted together and a sheath part made of not less than three sheath strands twisted together around the core part; where under the broadest reasonable interpretation afforded the examiner, this 
Regarding claims 10-20, the aforementioned claim limitations are substantially discussed in the rejections of claims 3-7 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749